DETAILED ACTION
An amendment was received and entered on 3/14/2022.
 Claims 6, 10, 16-18, and 22-36 remain pending and are under consideration.
Rejections not reiterated are withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 10, 16-18, and 22-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claim 6 was amended to require oligonucleotides with a 5' -wing-core-wing-3' motif where each wing independently comprises 3 or more 2' -F modified sugars, and the core region comprises no more than 5 consecutive unmodified sugars and one or more 2' -OR modified sugars, wherein R is optionally substituted C1-6 aliphatic. 
As set forth in MPEP 2163.06:
When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure.

In the response filed 3/14/2022, Applicant indicates that support for the amendments is found “throughout the specification and claims as originally filed, e.g., paragraphs [00561 ], [00562], [00609], [00646], [00757], [00819], and [001091], and embodiments 119, 120, 140, and 141 on pages 635-636 of the application as filed.” A review of these passages revealed support for oligonucleotides comprising at least three 2’-F modifications in each wing, but revealed no support for oligonucleotides comprising the specific combination of wings comprising at least three 2' -F modified sugars and a core comprising at least two 2’-OR modified sugars.  A text search of the published application did not reveal the disclosure of 2’-OR modified sugars in the core region. Therefore the specific combination of limitations set forth in the amendment of 3/14/2022 represents new matter. If Applicant disagrees then, Applicant should explain how the cited sections provide support for the amendment, and/or provide more specific support for the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, 16-18 22-29, and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al (Optimization of Therapeutic Phosphorothioate Oligonucleotides by P-Chirality Control, WAVE Life Sciences, PSJ Congress: The Pharmaceutical Society of Japan, (March 25-March 28, 2015, of record)) in view of Cashman et al (US 20140135283, of record), Thompson et al (US 20020142980), and Crooke et al (US 20040214325, of record). 
Iwamoto disclosed optimization of therapeutic phosphorothioate oligonucleotides by controlling the chirality of internucleoside phosphorothioates.  Iwamoto disclosed antisense gapmers oligonucleotide comprising 2’-MOE wings and a DNA gap region (WV-1 through WV-6). Each of WV-1 through WV-6 had 19 stereo-defined linkages, with the proportion of S linkages ranging from 0% to 100%.  See Table 1. These oligonucleotides were used in compositions to transfect target cells. Characteristics of the oligonucleotides were compared to those of non-stereo-defined Mipomersen (an antisense oligonucleotide directed against apolipoprotein B mRNA). The nucleobase sequences of WV-1 through WV-6 (68.4% S) do not appear to be explicitly disclosed, however, they are disclosed as “analogues” of Mipomersen, and it would have been obvious to have used the same nucleobase sequence as Mipomersen in order to obtain a meaningful comparison. Iwamoto taught that the chirally controlled oligomers demonstrate a clear relationship between phosphate chirality and key pharmaceutical properties, and that P-stereodefined PS-oligonucleotides will provide safer and more effective medicines (see abstract). In particular, WV-2 (100% S) was the most stable of the oligomers when exposed to rat whole liver homogenate (see Fig. 5), and WV-6 (61.4% S) provided significantly improved human RNase H1 activity relative to Mipomersen (Fig. 8).Thus Iwamoto demonstrates that there was motivation to optimize the chirality of oligonucleotide internucleoside linkages and that a predominance of S linkages could have positive effects on oligomer stability, and on RNase H stimulation.    
Iwamoto did not teach gapmers with 2’-F nucleotides.
Cashman disclosed antisense gapmer oligonucleotides and stated:
An example of a gapmer is an oligonucleotide in which a central portion (the "gap") of the oligonucleotide serves as a substrate for RNase H and is composed of 2'-deoxynucleotides, while the flanking portions (the 5' and 3' "wings") are modified to have greater affinity for the target RNA molecule but are unable to support nuclease activity (e.g., fluoro- or 2'-O-methoxyethyl-substituted or locked nucleic acid).

See paragraph 206.  Thus it was clear to those of ordinary skill that 2’-MOE and 2’-F residues were exchangeable alternatives in gapmer wing regions, as each provided greater affinity for the RNA target. Moreover, one of ordinary skill would have readily appreciated that the number of such residues could be optimized to either increase or decrease the length of each “wing”. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted 2’-F residues for the 2’-OME residues in the wings of the oligonucleotides of Iwamoto, and/or to have increased the length of the wings to include more 2’-modified nucleotides. The positions and numbers of such substitutions and additions could be determined in the process of optimizing performance, and absent evidence of unexpected results it would have been obvious to have arrived a pattern in which at least 3 residues of each wing were 2’-F residues.
Those of ordinary skill in the art at the time of the invention understood that antisense oligonucleotides that promoted RNase H activity, such as antisense gapmers, comprised a central gap region that activated RNase H.  For example, Thompson taught that RNase H activating regions can be as short as 4 nucleotides.  See paragraph 103. Thus it would have been obvious for one of ordinary skill optimizing the performance of an RNase H-activating antisense oligonucleotide to have arrived at an oligonucleotide comprising an RNase activation region (gap region) comprising a stretch of deoxynucleotides of no more than 4 or 5 deoxynucleotides in length. Therefore, absent evidence of unexpected results, it would have been obvious for one of ordinary skill in the art to have arrived at a modified version of the Mipomersen comprising ate least 70% S linkages and e.g. the following 2’-modification pattern:
(2’F)6-2’MOE-(DNA)5-2’-MOE -(2’-F)6.
In this oligonucleotide each of the 2’-MOE residues of Iwamoto was replaced by a 2’-F residue, and additional 2’F and 2’-MOE residues were added to the insides of the wing segments. Such a modification could be made in the process of optimizing binding affinity (see Cashman, above). Please note that the instant claims do not limit the actual lengths of the recited “wings” and “core”. Therefore, the instant “wings” can be considered to be the 2’-F residues above,, and the instant “core” can be considered to consist of the central  2’MOE-(DNA)5-2’-MOE motif.
	Iwamoto was silent as to whether or not the compositions comprised a lipid conjugate.
Crooke disclosed Mipomersen (ISIS 301012, SEQ ID NO: 247) and other oligonucleotides designed to inhibit expression of apolipoprotein B (see e.g. Examples 47-49).  Crooke taught that these oligonucleotides could be conjugated to a lipid in order to enhance the activity, cellular distribution or cellular uptake of the oligonucleotides (paragraph 104). Crooke also disclosed lipidic penetration enhancers including fatty acids such as oleic acid, lauric acid, capric acid (n-decanoic acid), myristic acid, palmitic acid, stearic acid, linoleic acid; and linolenic acid (paragraph 169). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have conjugated a fatty acid lipid such as the penetration enhancers of Crooke to the oligonucleotides of Iwamoto, as modified.  One would have been motivated to do so in order to assess the effect of the penetrating agent on oligonucleotide performance in the process of optimizing oligonucleotide activity. One would have had a reasonable expectation of successfully making such a conjugate because such procedures were well within the level of skill of organic chemists at the time of the invention.
Thus claims 6, 10, and 22-29 were prima facie obvious.
Regarding claims 16-18, Crooke suggested treating abnormal cholesterol metabolism by administration of SEQ ID NO: 247 (Mipomersen), see claim 59. Accordingly, it would have been obvious to have administered the oligonucleotide of Iwamoto, as modified, in the process of optimizing the treatment of abnormal cholesterol metabolism. One would have had a reasonable expectation of success because Iwamoto disclosed that Mipomersen was approved for treating familial hypercholesterolemia, and there is no reasons of record to conclude that the modifications discussed above would eliminate Mipomersen activity. Thus claims 16-18 were prima facie obvious.
Regarding claims 31-36, Iwamoto delivered the oligonucleotides to animals in vivo, but was silent as to how the oligonucleotides were formulated.
Crooke taught that antisense compounds could be formulated in a pharmaceutically acceptable carrier (paragraph 43) and as pharmaceutically acceptable salts for administration to animals (paragraph 111).  Therefore it would have been obvious to have formulated the oligonucleotides of Iwamoto, as modified, in that way because they were intended for delivery to animals.
Thus the invention as a whole was prima facie obvious.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al (2015, of record), Cashman et al (US 20140135283, of record), Thompson et al (US 20020142980), and Crooke et al (US 20040214325, of record) as applied to claims 6, 10, 16-18 22-29, and 31-36 above, and further in view of Gryzanov et al (US 20040126752), and Raz et al (US 20020042387).
The teachings of Iwamoto, Cashman, Thompson, and Crooke can be combined to render obvious the composition of instant claim 27, from which instant claim 30 directly depends, where the oligomer of the composition has the sugar modification pattern:  (2’F)6-2’MOE-(DNA)5-2’-MOE -(2’-F)6.
These references did not teach a composition where at least 15 sugar moieties of each oligonucleotide of the plurality are 2' -F modified sugars.
Gryzanov taught that 2'-arabino-fluorooligonucleotides bind more strongly to RNA targets than corresponding phosphodiester oligonucleotides, and that they are more resistant to degradation by cellular nucleases and by acid or base conditions. Similarly, Raz taught that 2'-fluoro arabino-nucleic acids (FANA) can enhance the resistance of a polynucleotide to nuclease degradation, and suggested incorporation of such residues into oligonucleotides and polynucleotides (paragraph 34).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted 2’-fluoro arabino-nucleic acids for 3 to 5 the DNA residues of the (2’F)6-2’MOE-(DNA)5-2’-MOE -(2’-F)6 oligomer.  Motivation to include 2'-fluorarabino residues arises from the knowledge that they provide resistance to nuclease activity while still allowing RNase H activity and so would reasonably be expected to improve the stability of the oligonucleotide of Iwamoto (as modified) while still allowing its inhibitory function. 
Thus claim 30 was prima facie obvious.

Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered as they might apply to the new grounds of rejection set forth above, but they are not persuasive.  
At pages 7 and 8 of the response, Applicant argues, in essence, that the combined references due not account for 2’-OR residues within the “core region”.  This is unpersuasive in view of the new grounds of rejection set forth above, which relies on references that are of record, but sets forth a new rationale to account for the existence of 2’0OH in the “core region”. At page 8 Applicant asserts that the Office Action did not provide sufficient explanation why those skilled in the art would have a reasonable expectation of success to achieve an increase levels of RNA transcripts that is shown in the specification.  This argument is unpersuasive because the instant claims are drawn to compositions and do not require the function of increasing the level of any transcript.  Moreover, the cited references render obvious a composition within the scope of the claims (see MPEP 2111). To the extent that Applicant may be arguing that the claimed compositions provide unexpected results, this argument was addressed completely at pages 8-9 of the Office Action of 10/14/2021.  The evidence relied on is insufficient to overcome the prima facie case of obviousness because it is not commensurate in scope with the claims. Please note that the claims embrace oligonucleotides that would not be expected to promote exon skipping at all, and function to degrade target mRNAs instead, such as modified forms of the oligomer of Iwamoto.  It is also noted that the oligomers of Fig. 21 each comprise at least one wing with eight 2’-F residues and no wing as fewer than seven, whereas the instant claims require only three 2’-F residues per wing. None of the instant claims requires a structure that is set forth in Fig. 21. It is unclear that the same improvement in exon skipping would be observed across the entire claimed scope, or if a similar improvement in down-regulation of transcripts would be observed for oligomers comprising a sequence designed to inhibit gene expression rather than induce exon skipping. Moreover, the claims are far broader than the data relied upon, and allow for as little as 10% of the oligonucleotides of the composition that have the same base sequence, backbone linkage pattern, and backbone phosphorous modification pattern to have the required stereochemical pattern. It appears that 100% of the oligonucleotides in the experiments relied upon comprised the requisite patterns.
The rejection is maintained.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635